          Case 2:20-cv-01026-RAH Document 30 Filed 01/28/21 Page 1 of 5




                       IN THE UNITED STATES DISTRICT COURT
                       FOR THE MIDDLE DISTRICT OF ALABAMA
                                NORTHERN DIVISION



WILLIE B. SMITH III,
                                                    No. 2:20-cv-01026-RAH
                         Plaintiff,
                v.
                                                               CAPITAL CASE
JEFFERSON DUNN, Commissioner,                            EXECUTION SCHEDULED FOR
Alabama Department of Corrections,                           FEBRUARY 11, 2021

                       Defendant.




     PLAINTIFF’S BRIEF REGARDING EFFECT OF SUPREME COURT GRANT
                  OF CERTIORARI IN GUTIERREZ V. SAENZ

       Pursuant to the Court’s Order of January 25, 2021 (Dkt. 28), Plaintiff respectfully submits

this brief regarding the effect on this case of the U.S. Supreme Court’s grant of certiorari in

Gutierrez v. Saenz, No. 19-8695, 2021 WL 231538 (Jan. 25, 2021) (mem.). Both Gutierrez and

this case turn on whether a state’s exclusion of a condemned prisoner’s religious advisor from the

execution chamber violates the Religious Land Use and Institutionalized Persons Act (“RLUIPA”)

and the First Amendment.              See SCOTUSblog, Gutierrez v. Saenz, No 19-8695,

https://www.scotusblog.com/case-files/cases/gutierrez-v-saenz/. The Court’s previous stay of

Gutierrez and more recent grant of cert are strong indications that the petitioner is likely to prevail

on the merits of his claims—as is Mr. Smith here.

       The certiorari grant in Gutierrez is the latest decision in a lengthy procedural history that

mirrors that of this case. Both Alabama and Texas for decades had execution protocols that

required the presence of a state-employed chaplain in the execution chamber. See Ray v. Comm’r,
         Case 2:20-cv-01026-RAH Document 30 Filed 01/28/21 Page 2 of 5




915 F.3d 689, 692 (11th Cir. 2019); Order, Gutierrez v. Saenz, Civil No. 1:19-CV-00185, at 2–3

(S.D. Tex. Nov. 24, 2020) [ECF No. 124].            Muslim prisoner Domineque Ray challenged

Alabama’s protocol in early 2019, while a Buddhist inmate named Patrick Henry Murphy brought

suit against Texas a few months later. See Dunn v. Ray, 139 S. Ct. 661 (2019); Murphy v. Collier,

139 S. Ct. 1475 (2019). After the Eleventh Circuit ruled that Mr. Ray was likely to prevail on his

claims, the Supreme Court reversed on timeliness grounds without disturbing the Eleventh

Circuit’s merits analysis. Ray, 139 S. Ct. at 661. In Murphy, the Court rejected Texas’ timeliness

argument and ruled that Mr. Murphy’s execution could proceed only if “the State permits

Murphy’s Buddhist spiritual advisor or another Buddhist reverend of the State’s choosing to

accompany Murphy in the execution chamber during the execution.” Murphy, 139 S. Ct. at 1475.

Justice Kavanaugh wrote a concurrence suggesting that barring all religious advisors from the

execution chamber could cure any equal protection problem. Id. Although the concurrence said

nothing about the merits of the RLIUPA claim, both Texas and Alabama amended their execution

protocols to exclude all religious advisors from the execution chamber. See Order, Gutierrez v.

Saenz, Civil No. 1:19-CV-00185, at 2–3 (S.D. Tex. Nov. 24, 2020) [ECF No. 124]; Def.’s Resp.

in Opp’n to Smith’s Emergency Mot. for Preliminary Inj. and Mot. to Dismiss (Dkt. 12) at 8–9.

       Following that policy change, Ruben Gutierrez, like Mr. Smith a Christian prisoner,

challenged Texas’ exclusion of his religious advisor’s presence in the execution chamber but was

denied a stay by the Fifth Circuit. See Gutierrez v. Saenz, 818 Fed. App’x 309, 314 (5th Cir. 2020)

The Fifth Circuit applied a strict definition of substantial burden, looking to how important the

religious advisor’s presence in the execution chamber was to Gutierrez’s religious beliefs. Id. at

314 (requiring a showing that the government “truly pressure[d] the adherent to significantly




                                                2
         Case 2:20-cv-01026-RAH Document 30 Filed 01/28/21 Page 3 of 5




modify his religious behavior and significantly violate his religious beliefs”) (internal quotations

and citation omitted).

       The Supreme Court summarily reversed the Fifth Circuit—impliedly finding that Mr.

Gutierrez had shown a substantial burden on his religious exercise. While it did not provide an

opinion explaining its rationale, the Court undoubtedly relied on its holding in Holt v. Hobbs, 574

U.S. 352 (2015), rejecting the suggestion that RLUIPA distinguishes between objectively

important and unimportant religious beliefs. See Pl.’s Reply in Supp. of Emergency Mot. for

Preliminary Inj. and Opp’n to Mot. to Dismiss (Dkt. 13-1) at 3–5 (describing and citing to Holt).

The Supreme Court stayed Gutierrez and ordered the district court to evaluate the legitimacy of

the security concerns that purportedly formed the basis of the state’s compelling government

interest. See Gutierrez v. Saenz, 141 S. Ct. 127 (2020) (mem.) (instructing the district court to

“promptly determine, based on whatever evidence the parties provide, whether serious security

problems would result if a prisoner facing execution is permitted to choose the spiritual adviser

the prisoner wishes to have in his immediate presence during the execution”).

       The district court did just that. On November 24, 2020, the court held that “the extensive

evidence submitted by the Parties does not demonstrate that serious security concerns would result

from allowing inmates the assistance of a chosen spiritual advisor in their final moments.” Order,

Gutierrez v. Saenz, Civil No. 1:19-CV-00185, at 29 (S.D. Tex. Nov. 24, 2020) [ECF No. 124].

The evidence, like that here, included a dearth of problems in the execution chamber, the

experience of the federal Bureau of Prisons in accommodating prisoner requests, and the opinion

of a prison expert that such accommodations are feasible. Id. at 27.

       In granting certiorari this week in Gutierrez, the Supreme Court ordered the district court

to now decide the merits of the underlying claims, taking into account the findings of fact in the




                                                 3
          Case 2:20-cv-01026-RAH Document 30 Filed 01/28/21 Page 4 of 5




district court’s order of November 24, 2020. Gutierrez v. Saenz, No. 19-8695, 2021 WL 231538

(Jan. 25, 2021) (mem.). While the stay of execution terminates upon the sending down of the

Supreme Court’s judgment, the Court expressly held that Mr. Gutierrez may renew his application

for a stay pending resolution of his claims if an execution date is set before resolution of his

spiritual advisor claims. Id.

       Through its stay of Gutierrez, the Supreme Court rejected Texas’ arguments on substantial

burden, and the Court’s remand of the case to the district court, when the district court already has

rejected the State’s security concerns arguments, raises serious doubts that the State can satisfy its

burden of showing a compelling interest. Mr. Smith therefore respectfully requests that this Court

follow the path of Gutierrez and grant his motion for a preliminary injunction.



Dated: January 28, 2021

Respectfully submitted,

/s/ Spencer J. Hahn                                           Anand Agneshwar (pro hac vice)
Spencer J. Hahn                                               New York Bar No. 2591030
Oregon Bar No. 043027                                         ARNOLD & PORTER
John Anthony Palombi                                          KAYE SCHOLER LLP
Kentucky Bar No. 86784                                        250 West 55th Street
ASSISTANT FEDERAL DEFENDERS                                   New York, NY 10019
FEDERAL DEFENDERS FOR THE                                     212-836-8000
  MIDDLE DISTRICT OF ALABAMA                                  anand.agneshwar@arnoldporter.com
817 South Court Street
Montgomery, AL 36104                                          Counsel for Willie B. Smith III
(334) 834-2099
Spencer_Hahn@fd.org
John_Palombi@fd.org




                                                  4
         Case 2:20-cv-01026-RAH Document 30 Filed 01/28/21 Page 5 of 5




                               CERTIFICATE OF SERVICE

       I, Spencer J. Hahn, filed this Plaintiff’s Brief Regarding Effect of Supreme Court Grant of

Certiorari in Gutierrez v. Saenz on January 28, 2021, using the CM/ECF system, which caused it

to be served on counsel for Defendant through that system.

                                            /s/ Spencer J. Hahn
                                            Spencer J. Hahn

                                            Counsel for Willie B. Smith III
